DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenzi (US 2017/0108892 A1).

Regarding claim 1, Lenzi discloses a wearable sleeve (Fig. 1 element 20) to receive a computing device (Fig. 2 element 10), the sleeve comprising: 
a discrete graphics processing unit (GPU) (Fig. 2 element 7) integrally arranged within the sleeve (as shown in Fig. 2), the discrete GPU having a first connection port to the computing device and a second connection port to a display device (as diagrammed in Fig. 9 and wherein it is well known in the art for graphics processing units to comprise multiple connection ports); and 
an airflow channel (as shown in Fig. 5 elements 15) to enable dissipation of heated air from the computing device and the discrete GPU out of the sleeve (as discussed in at least Paragraphs [0035] and [0047]), wherein the airflow channel directs airflow away from a harness engagement mechanism (Fig. 6 element 11) of the sleeve that faces a back of a user when the user wears the wearable device (as discussed in at least Paragraphs [0035] and [0047]).

Regarding claim 2, Lenzi discloses the sleeve as set forth in claim 1 above and further comprising a rigid shell (Fig. 1 element 5) to enclose the computing device (as shown in Fig. 3), and an opening (as shown in Fig. 4) through which the computing device is to be received (as shown in Fig. 4), and wherein the airflow channel is integrated into the rigid shell (as shown in Fig. 5).

Regarding claim 3, Lenzi discloses the sleeve as set forth in claim 2 above and further wherein the harness engagement mechanism comprises a slot to slidingly receive a harness mounting bracket (Fig. 3 elements 32 as discussed in Paragraph [0029]).

Regarding claim 4, Lenzi discloses the sleeve as set forth in claim 2 above and further comprising blind-mate connectors integrated into the interior of the rigid shell (as diagramed in Fig. 9 and shown in Fig. 6 wherein the computing device is connected to 

Regarding claim 5, Lenzi discloses the sleeve as set forth in claim 4 above and further comprising a connector (Fig. 6 element 2 and related connector) to a head mounted display (HMD) (Fig. 3 element 12), and wherein cabling from the blind-mate connectors to the HMD are integrated into the rigid shell (as shown in Fig. 6).

Regarding claim 6, Lenzi discloses the sleeve as set forth in claim 1 above and further comprising power management circuitry (as shown in Fig. 9 as voltage regulators) to enable transmission of current from a plurality of external power sources (as described in Paragraph [0011] as two batteries) to the computing device, the discrete GPU, and the display device (as diagrammed in Fig. 9), the power management circuitry comprising a controller to manage power levels in the plurality of external power sources and current transmitted to the computing device, the discrete GPU, and the display device (as is known in the art for voltage regulators to manage power levels and provide current to devices).

Regarding claim 7, Lenzi discloses the sleeve as set forth in claim 6 above and further comprising an electrical connection (as diagramed in Fig. 9 and discussed in Paragraph [0039]) between the power management circuitry to a head mounted display (HMD) (Fig. 3 element 12).

Regarding claim 9, Lenzi discloses the sleeve as set forth in claim 1 above and further comprising a haptic element (as discussed in Paragraph [0008]).

Regarding claim 10, Lenzi discloses the sleeve as set forth in claim 1 above and further wherein the sleeve is customized for the computing device (as shown in Fig. 6 wherein the design of the sleeve is such that the computing device is accommodated).

Regarding claim 11, Lenzi discloses a virtual reality/augmented reality (VR/AR) sleeve (Fig. 1 element 20) to receive a computing device, the sleeve comprising: 
a rigid shell (Fig. 1 element 5) having an opening (as shown in Figs. 4 and 6) to receive the computing device and airflow channels (Fig. 5 element 15) to direct heated air away from (as described in Paragraphs [0035] and [0047]) a harness engagement mechanism (Fig. 6 element 11) arranged on a rear portion of the rigid shell (wherein element 11 connects to the rigid shell on the rear portion of the rigid shell which faces the user as discussed in Paragraph [0032]), the harness engagement mechanism facing a back of a user when the user wears the sleeve (as shown in Fig. 6 wherein element 11 is facing the back of the user relative to the rigid shell when the user is wearing the sleeve); 
a plurality of blind-mate connectors arranged inside the rigid shell to connect to ports of the computing device (as diagramed in Fig. 9 and shown in Fig. 6 wherein the computing device is connected to the power management circuitry, and to the head mounted display by cable elements 2 and 3 and corresponding connectors at their ends); and 
(Fig. 6 elements 9 and 14) integrated in the rigid shell (as shown in Fig. 6) and arranged to distribute power from a plurality of power sources to the computing device (as diagrammed in Fig. 9).

Regarding claim 12, Lenzi discloses the sleeve as set forth in claim 11 above and further wherein the harness engagement mechanism comprises a slot to slidingly receive a harness mounting bracket (Fig. 3 elements 32 as discussed in Paragraph [0029]).

Regarding claim 13, Lenzi discloses the sleeve as set forth in claim 11 above and further comprising a graphics processing unit (GPU) (Fig. 5 element 7) arranged within the rigid shell (as shown in Fig. 5) and arranged to transmit signals for display to a head mounted display (HMD) (as diagrammed in Fig. 9), and wherein the airflow channels further comprise airflow channels to direct heated air away from the GPU (as discussed in Paragraph [0035]).

Regarding claim 14, Lenzi discloses the sleeve as set forth in claim 13 above and further wherein the power management circuitry is further to distribute power from the plurality of power sources to the GPU (as discussed in Paragraphs [0030] and [0039]).

Regarding claim 15, Lenzi discloses a virtual reality/augmented reality (VR/AR) sleeve and harness (Fig. 1 element 20), comprising: 
(Fig. 3 element 28), waist straps (Fig. 3 element 32), a harness mounting bracket (Fig. 3 element 4), and power source storage mechanisms (Fig. 3 element 1); 
a rigid shell (Fig. 3 element 5) having a harness engagement mechanism (Fig. 6 element 11) arranged on a rear portion of the rigid shell (wherein element 11 connects to the rigid shell on the rear portion of the rigid shell which faces the user as discussed in Paragraph [0032]) that faces a back of a user when the user wears the wearable sleeve (as shown in Fig. 6 wherein element 11 is facing the back of the user relative to the rigid shell when the user is wearing the sleeve), so as to direct airflow away from the harness engagement mechanism (as described in Paragraphs [0035] and [0047]), the rigid shell being connected to the harness via the harness mounting bracket (as discussed in Paragraph [0032]), the rigid shell comprising an opening (as shown in Figs. 3-4 and 6) to slidingly receive a computing device, an electrical connection (at least Fig. 5 elements 2 and 3)  to transmit and receive signals from the power source storage mechanisms (as diagrammed in Fig. 9); and 
power management circuitry (Fig. 6 elements 9 and 14) integrated into the rigid shell (as shown in Figs 5-6), the power management circuitry to distribute power from power sources located in the power source storage mechanisms to the computing device (as discussed in Paragraph [0030] and diagrammed in Fig. 9).

Regarding claim 16, Lenzi discloses the sleeve as set forth in claim 15 above and further comprising a blind- mate connector to establish the electrical connection 

Regarding claim 17, Lenzi discloses the sleeve as set forth in claim 15 above and further wherein, upon reception of the computing device in the rigid shell, a portion of the computer device exposes exterior to the opening of the rigid shell (as shown in Fig. 2 wherein a portion of the computer, element 10, is shown to be exposed to the exterior of the rigid shell). 

Regarding claim 18, Lenzi discloses the sleeve as set forth in claim 11 above and further wherein, upon reception of the computing device in the rigid shell, a portion of the computer device exposes exterior to the opening of the rigid shell (as shown in Fig. 2 wherein a portion of the computer, element 10, is shown to be exposed to the exterior of the rigid shell).

Regarding claim 19, Lenzi discloses the sleeve as set forth in claim 2 above and further wherein, upon reception of the computing device in the rigid shell, a portion of the computer device exposes exterior to the opening of the rigid shell (as shown in Fig. 2 wherein a portion of the computer, element 10, is shown to be exposed to the exterior of the rigid shell).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenzi as applied to claim 6 above, and further in view of Cudak et al. (US 2017/0329690 A1).

Regarding claim 8, Lenzi discloses the sleeve as set forth in claim 6 above.
Lenzi does not expressly disclose the sleeve further comprising an indicator for battery level.
Cudak teaches an indicator for battery level (Fig. 2 element 206 as discussed in Paragraph [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize an indicator of battery level as taught by Cudak in the sleeve of Lenzi in order to provide the user with a means of identifying a low power state in the sleeve and switch power sources as is suggested by Lenzi in Paragraph [0030]).

Response to Arguments

Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. The applicant has argued that the Lenzi reference does not disclose wherein the airflow channel directs airflow away from a harness engagement mechanism of the sleeve that faces a back of a user when the user wears the wearable sleeve, however the examiner respectfully disagrees.  As is set forth above and in the Non-Final office action mailed 3/26/2021, elements 15 of the Lenzi reference are interpreted as the airflow channels, and as discussed in Paragraph [0035] of the reference these features allow ventilation to cool the computer.  The position of this element on the back of the sleeve allows the air flow produced by the ventilation to flow away from the harness, and therefore also the harness engagement mechanism, which faces the back of a user when the sleeve is worn.  The examiner suggests that the applicant is intending to describe an airflow in which the flow is toward the back of the user, and not, as claimed, away from the harness, and therefore the user.  If this is the intent, then the examiner suggests explicitly describing the direction of the airflow so as to avoid any possibility of misinterpretation.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841